Yeates, J.
However hard the present case may be, it seems to me, that the parol evidence cannot be received, without infringing the rules of evidence, and introducing the greatest mis-chiefs. Records import absolute truths, and must be tried by themselves alone. They shall not be contradicted by witnesses *of the best credit. Gilb. Law Evid. 7. Co. Lit. 117, b. 260, a. 3 Bl. Com. 24, 331. Bull. 221. 1 Rol. Ab. 757. [*575 2 Bac. Ab. 309. At the same time, I admit, with the defendant’s counsel, that if the written return could be had, which was made into the clerk’s office, it would be received in evidence; and if it varied from the registry, it would controul the same. I ground myself on this, that the return is the original record, the registry but the transcript. It is similar to a deed recorded, which differing from the record thereof, the party shall not be prejudiced thereby. No insecurity or inconvenience will arise herefrom, because there is something of a permanent nature to amend by. I would liken this case to a judgment entered by a prothonotary, for fifteen pound. If the declaration and confession of judgment by the attorney, were for fifty pounds, I think this proof would be let in, and it would stand good for 50l. But if they were lost, no parol evidence would be received to shew the error of writing fifteen for fifty, and the party’s remedy would be transferred to the officer. I perfectly agree with the opinion expressed by president Addison ; yet I have no objection to hearing the evidence, putting the legal point into such a train, that it may be reconsidered again, if it shall become necessary.
Smith, J.
I am of opinion the evidence is admissible. I .am well aware of the danger of such parol evidence, but all *575these things must be judged of according to the subject matter. The defendant could not have intended to enter negro Bess when he had sold her; besides, she was 20 and not 11 years old. Many persons do not write very legibly. It has been often ruled, that if the substantial part of registering slaves is complied with, it is sufficient. Under these impressions, I think the testimony should be received and judged of by the jury; but the point may be considered as reserved.
The evidence was accordingly received, and the facts stated were fully proved by two witnesses of reputation. The jury found a verdict for the defendant.